26 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martiyan CAM, Plaintiff-Appellant,v.James L. RHOADES, Defendant-Appellee.
No. 94-35298.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 14, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Martiyan Cam appeals pro se the district court's dismissal of his civil rights action as frivolous under 28 U.S.C. Sec. 1915(d).  We review for an abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and we affirm.1


3
Cam contends that he was deprived of various constitutional rights during criminal proceedings in Oregon state court.  In an order filed on January 6, 1994, the district court carefully considered Cam's second and third amended complaints and determined that they were frivolous.  We affirm the judgment for the reasons stated in the district court's well-reasoned order.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We treat Cam's timely pro se "Motion for a Certificate of Probable Cause for Appeals" as a timely notice of appeal.   See Smith v. Barry, 112 S.Ct. 678, 682 (1992) ("[i]f a document filed within the time specified by [Fed.R.App.P.] 4 gives the notice required by [Fed.R.App.P.] 3, it is effective as a notice of appeal");   Tinsley v. Borg, 895 F.2d 520, 523 (9th Cir.1990) (this court treats appellant's "timely pro se motion for a certificate of probable cause as a timely notice of appeal"), cert. denied, 498 U.S. 1091 (1991).  Accordingly, because it is clear that we have jurisdiction over this appeal, we hereby withdraw the order to show cause filed by the Clerk on May 13, 1994